Citation Nr: 1120894	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a video teleconference hearing that was held in April 2011. 

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus onset during his active service in the Navy.  He had an on board occupation that is highly probable for acoustic trauma and reported to a private examiner and the VA that tinnitus had been present since service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the issue that is decided herein below, the Board finds that no further assistance in developing the facts pertinent to this claim is required at this time.  Needed development with respect to the Veteran's claim for service connection for hearing loss is addressed in the remand portion of this decision.

      Service connection

The Veteran contends that he has tinnitus that was incurred in service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

At his hearing in April 2011 the Veteran credibly testified that he was exposed to loud noises during his naval service aboard the U.S.S. Norfolk, including noise from the ship's engines and other machinery as well as from weapons fire.  The Veteran testified that after he was in a 3 inch gun mount when the guns were fired his ears rang for several days although he had hearing protection at that time.  On another occasion when 45's were shot off the fantail the Veteran developed ringing in his ears.  He though this would subside after a few days as it had in the past, but it did not and he continued to experience ringing in the ears since that time.  The Veteran's representative pointed out that in-service duties were rated highly probable for acoustic trauma under the recent VA Fast Letter.

Appellant has been evaluated privately for hearing loss and tinnitus.  He reported the onset of tinnitus during service.

The Veteran is competent to report that he experienced ringing in his ears during his service that continued to the present time.  In light of his credible testimony, and with resolution of reasonable doubt in his favor, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran alleges that he has hearing loss that is related to his military service.  At his April 2011 hearing the Veteran testified that he was exposed to loud noise during service and that he noticed that his hearing got worse shortly after his service.  While the Veteran contends that he got a hearing test shortly after service, there is no record of this in the claims file.  A private treatment record indicates that in 2007 the Veteran was diagnosed with a severe sensorineural hearing loss in the high frequencies only.  While the private physician who evaluated the Veteran at that time opined that the Veteran's hearing loss was due to his exposure to firearms in the military, no rationale for this conclusion was set forth.  Further the audiometric findings are not reported.  Under these circumstances, a VA examination is necessary in order to ascertain the probable etiology of the Veteran's current hearing loss.  Additionally, attempts should be made to obtain the Veteran's private treatment records concerning his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his hearing loss.  All identified treatment records should be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Thereafter, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his current hearing loss.  The examiner must review the claims file prior to conducting the examination and state that this was done in his or her report.  The examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hearing loss was caused by a disease or injury in service, including exposure to loud noise.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she must explain why this is the case in the report of examination.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


